986 F.2d 1427
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
INTERNATIONAL ACADEMY OF LYMPHOLOGY, Johna May, and C.Samuel West, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 92-4092.
United States Court of Appeals, Tenth Circuit.
Feb. 24, 1993.

Before SEYMOUR, STEPHEN H. ANDERSON and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
The pending motion of the appellants, as individuals, for leave to proceed without prepayment of costs or fees is granted.   The motion for a Certificate of Probable Cause is denied as having been improperly brought in this proceeding.   See 28 U.S.C. § 2253.   All other pending motions of appellants are denied.   The judgment of the district court dismissing the complaint is affirmed.   By an order dated August 27, 1991, the district court dismissed an action filed by the appellants substantially involving the same issues.   That order was appealed to this court, and the appeal was dismissed for want of prosecution on January 23, 1992 (10th Cir.  No. 91-4231).   Upon that dismissal the order of the district court became final and res judicata.   That is, the same issues cannot again be litigated, which is what appellants have attempted to do in the present action.


3
The government's motion for sanctions against the appellants for bringing a frivolous appeal is denied in this instance.   However, any further attempt by appellants to pursue this settled matter may subject them to sanctions.


4
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3